Citation Nr: 0428028	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to evaluation in excess of 20 percent for 
post-operative right wrist strain prior to December 1, 1999, 
to include the issue of entitlement to an extraschedular 
evaluation.

2.  Entitlement to evaluation in excess of 50 percent for 
post-operative right wrist strain from December 1, 1999, 
forward, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had reported active service from February 1988 to 
February 1998.

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right wrist disability.  By rating decision of May 
2000, the RO granted an increased evaluation to 30 percent 
disabling, and another increase to 50 percent in a rating 
decision of July 2001, both effective from December 1, 1999.  
The veteran continued his appeal.

In July 2003, the Board of Veterans' Appeals (Board) remanded 
this case for development of the evidence.  While on remand, 
the RO in Cleveland, New York (the "Tiger Team') in rating 
decision of April 2004 granted an increased evaluation to 20 
percent disabling for the right wrist disability, effective 
prior to December 1, 1999.  The case has now returned for 
appellate review.

The Board notes that medical evidence in recent years has 
identified neurological deficits (numbness) associated with a 
right wrist/forearm scar, functional loss with the right 
elbow, and atrophy associated with the right bicep 
musculature.  This evidence implies that these abnormalities 
are associated with the service-connected right wrist 
disability; however, VA has yet to adjudicate whether these 
abnormalities are service connected.  See 38 C.F.R. 
§ 3.310(a).  These issues are not properly before the Board 
at the present time and that they are not inextricably 
intertwined with the issues on appeal.  They are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to December 1, 1999, the veteran's right wrist 
disability was characterized by a moderately severe 
disability of Muscle Group VII.

2.  From December 1, 1999, the veteran's right wrist 
disability was characterized by fusion of the joint in an 
unfavorable position.


CONCLUSIONS OF LAW

1.  Prior to December 1, 1999, the criteria for a 30 percent 
evaluation, but not more, for the residuals of the veteran's 
right wrist strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.71, 4.71a, 4.73, Diagnostic Code 5307 (2003).

2.  From December 1, 1999, forward, an evaluation in excess 
of 50 percent is not warranted for the residuals of the 
veteran's right wrist strain.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.71, 4.71a, 
Diagnostic Codes 5214 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in April and October 2003.  In these letters, the 
veteran was told of the requirements to establish entitlement 
to an increased evaluation for his right wrist disability.  
He was also advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The veteran was notified of the applicable 
laws and regulations, and the evidence reviewed by VA, in the 
February 2000 Statement of the Case (SOC) and subsequent 
Supplemental Statements of the Case (SSOCs).  The content of 
these documents issued by VA complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has identified private and VA treatment 
regarding his right wrist disability.  These records have 
been obtained and incorporated into the claims file.  VA has 
also obtained his service medical records; however, part of 
these records may be missing, as there is no separation 
examination report of record.  Multiple attempts to obtain 
this evidence conducted in February 1998, April 1998, and 
October 2003 have been unsuccessful.  On each occasion, the 
federal agency contacted responded that no additional records 
were at its location.  See 38 C.F.R. § 3.159(c)(2) (Cases in 
which VA may conclude that no further efforts are required 
include those in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them.)  The veteran was notified of 
the missing documents in the Board's remand of July 2003 and 
in a letter issued in October 2003.  In the latter letter, he 
was request to submit any copies in his possession.  See 
38 C.F.R. § 3.159(e).  Based on this analysis, the Board 
finds that all post-service medical evidence pertinent to the 
current claim has been obtained and associated with the 
claims file.  Regarding the presumed missing service medical 
records, the Board finds that the service medical records 
contained in the claims file are substantially complete and 
that further development of presumed missing records would be 
futile.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in April 1998, January 1999, and February 2004.  
A review of the examination reports show that they provide 
detailed medical histories, findings on examination, and 
appropriate diagnosis/etiology opinions.  The examiners also 
provided detailed information and opinion on the degree of 
industrial impairment suffered by the veteran as a result of 
his right wrist disability.  See 38 C.F.R. § 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was clearly 
indicated by the examiner of February 2004 that the veteran's 
claims file was available for review in connection with his 
examination.  The current examination reports are 
comprehensive, thorough, and provide all needed information 
to equitably apply the appropriate rating criteria and, 
therefore, are fully adequate for rating purposes.  Based on 
this analysis, no additional VA compensation examination is 
required.

As noted above, the Board remanded this case in July 2003 for 
additional development by the agency of original jurisdiction 
(AOJ).  The Board instructed the AOJ to provide the 
appropriate notification as required by the provisions of the 
VCAA, request service records from the National Personnel 
Records Center (NPRC) and the veteran, request private and VA 
treatment records, obtain a new VA compensation examination, 
readjudicate the issue on appeal, and, if denied, issue a 
SSOC that included notification of the laws and regulations 
implementing the VCAA.  According to the U. S. Court of 
Appeals for Veterans Claims (Court) decision in Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998), a remand by the Board 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  In this case, the AOJ has fully 
complied with the July 2003 remand instructions, except for 
issuance of a letter to the veteran to inform him of VA's 
duty to assist.  However, this error is harmless as the Board 
itself provided such a letter to the veteran in April 2003 
and the veteran was informed by the AOJ of the appropriate 
laws and regulations governing VA's duty to notify and assist 
in the SSOC issued in April 2004.  Therefore, the remand 
instructions of July 2003 do not present any basis for 
further development of this case.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
An error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In the current case, VA has 
obtained all available and pertinent medical and lay 
evidence, and there is no indication that the timing of the 
veteran's notification or further notification would in any 
way change the outcome of the Board's decision.  While some 
service medical records may be missing, these records have 
little relevance to the evaluation of the right wrist 
disability for a post-service period.  See Francisco v. 
Brown, 7 Vet. App. 55,  (1994) (Where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, the present level of 
disability is of primary concern.)  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran was afforded a VA compensation examination in 
April 1998.  He complained of chronic persistent pain, 
decreased motion, and weakness in the right wrist.  The 
veteran acknowledged that he had not sought in-service 
medical treatment for these problems, but they had begun 
approximately six to seven months prior to his VA 
examination.  The veteran believed that he had a torn 
ligament in his right wrist.  He wore a wrist splint on his 
right arm.  On examination, the right wrist was swollen and 
painful to light touch.  Range of motion included flexion to 
18 degrees, extension to 5 degrees, 8 degrees ulnar 
deviation, and radial deviation of 10 degrees.  A right wrist 
arthrogram revealed triangular fibrocartilage incompetence, 
scapholunate ligament incompetence, and probable 
lunotriquetral ligament incompetence.  The diagnoses included 
right wrist strain with residual chronic persistent pain, 
decreased range of motion, decreased strength, and 
ligamentous disruption/incompetence.

VA outpatient records indicate that the veteran began to 
complain of his right wrist pain in March 1998.  X-rays taken 
of the right wrist in March 1998 were reported to be 
negative.  He was instructed to use heat and ice to alleviate 
symptoms.  The veteran also had a wrist splint fitted.  

In May 1998, the veteran underwent surgery for right proximal 
row carpectomy.  He reported an in-service injury were he 
fell onto his right wrist, but did not realize at the time 
the severity of this injury.  He claimed to have started to 
feel right wrist pain in September 1997.  His pre-operative 
and post-operative diagnoses were triangular fibrocartilage, 
scapholunate ligament, and lunotriquetral ligament tears.  An 
outpatient record of June 1998 noted the veteran's comment of 
feeling less right wrist pain than prior to surgery.  The 
right wrist motion was 20 degrees flexion and 10 degrees 
extension without pain.  The wrist was recasted.  In July 
1998, the veteran's cast on his right wrist was removed.  X-
rays revealed good results.  The veteran was fitted for a 
splint and started on range of motion exercises.  Follow-up 
visit in August 1998 noted the veteran's report of being 
"better."  However, on examination, the physician noted the 
right wrist had poor range of motion with flexion limited to 
approximately 25 degrees due to tenderness.  In September 
1998, it was noted that the veteran's right wrist flexion and 
extension had improved to 50 degrees.  The veteran noted that 
he was pleased with the functioning of the right wrist, but 
complained of discomfort in the wrist after finishing his 
shift.  He was given three more weeks of physical therapy and 
a medical restriction for his employer.  

A private physical therapy examination of September 1998 
noted that the veteran worked for a retail store's receiving 
department.  He was required to perform repetitive grasping 
and lifting of boxes that weighted up to 50 pounds.  At the 
end of his work shift, the veteran reported having increased 
pain and swelling in the wrist.  He noted that his pain was 
intermittent along the dorsum of the right wrist and 
evaluated its severity on a scale from zero (no pain) to 10 
(severe pain) at a level 8.  He denied any radiating pain, 
numbness, or tingling.  On examination, the veteran was noted 
to be guarding his right upper extremity and maintaining a 
neutral wrist position.  There was mild swelling in the right 
wrist.  Range of motion was extension to 25 degrees, flexion 
to 10 degrees, radial deviation to 0 degrees, ulnar deviation 
to 12 degrees, forearm supination was within normal limits, 
and pronation was to 80 degrees.  All wrist movements 
reportedly produced pain.  Right grip strength was 20 
kilograms (kg) compared to the left grip strength of 32 kg.  
There was considerable atrophy noted throughout the forearm 
musculature.  The assessment was status post right wrist 
surgery.  

By late September 1998, the physical therapist reported that 
the veteran had made excellent progress.  His range of motion 
had improved to extension of 40 degrees, flexion of 50 
degrees, radial deviation of 10 degrees, and ulnar deviation 
of 20 degrees.  The veteran indicated that he did experience 
soreness in the right wrist after a full night's work.  It 
was also noted that he veteran's employer was willing to work 
with him so as not to interfere with his recovery and long 
term prognosis.  The veteran's physician prepared a letter in 
late September 1998 that released the veteran for restricted 
work with no lifting of more than 10 pounds and no repetitive 
lifting.  

A VA outpatient record dated in November 1998, the right 
wrist motion was flexion of 50 degrees and extension of 50 
degrees.  The veteran noted that he experienced wrist pain 
when using vibrating tools or with heavy use.  He reported 
that he would intermittently need to use his wrist brace.  On 
examination, the wrist was found to be stable.  

The veteran was given another VA compensation examination in 
January 1999.  He complained of weakness, fatigue, soreness, 
incoordination, and restricted motion in the right wrist.  
The veteran also reported pain in the wrist associated with 
activity.  He continued to work as a welder, but his right 
wrist limited his ability to perform at his work and forced 
him to use a brace.  He denied any swelling or catching with 
the wrist.  On examination, the right wrist had well-healed 
surgical scars.  Range of motion was dorsiflexion to 60 
degrees, palmer flexion to 40 degrees, radial deviation to 5 
degrees, and ulnar deviation to 10 degrees.  There was 
increased pain with resistance of flexion and extension of 
the wrist and mild fatigue in the wrist was noted.  However, 
no incoordination was present during examination.  Active and 
passive motions were equal, but crepitus was present during 
motion of the wrist.  On a scale from one (minimal) to five 
(full), muscle strength in the right wrist was at a level of 
four.  X-ray revealed resection of the majority of the 
scaphoid, lunate, and triquetrum.  There was minimal residual 
scaphoid seen articulating with the trapezium and trapezoid.  
The diagnosis was status post severe right wrist injury 
leading to proximal row carpectomy.  The examiner opined that 
during periods of symptomatic flare-up, the veteran would 
experience an additional 20 percent loss in range of motion 
estimated to be dorsiflexion from 0 to 40 degrees, and palmer 
extension from 0 to 20 degrees.  

The veteran obtained a private orthopedic examination in May 
1999.  He complained of popping in his right wrist during 
motion with significant pain and discomfort.  He claimed that 
he could not do any activities without the use of a brace.  
The veteran denied any symptoms of numbness or tingling 
associated with the wrist.  On examination, there was a well-
healed incision about the right wrist.  There was no evidence 
of swelling in the wrist.  Right wrist extension was 45 
degrees, flexion was 20 degrees, and ulnar deviation and 
radial deviation were both 20 degrees.  There was popping, 
catching, grinding, and discomfort produced during range of 
motion testing.  The hand was neurovascularly intact.  X-ray 
revealed a prior proximal row carpectomy with small loose 
bodies present in the joint.  There was also narrowing 
between the capitate and lunate fossa articulation.  The 
impression was persistent right wrist pain status post 
proximal carpectomy.  This orthopedist commented:

I explained that the proximal row 
carpectomy was a salvage procedure to try 
to save some wrist motion.  It is not 
uncommon for there to be persistent pain 
and discomfort especially in a dominant 
extremity afterwards.  I also explained 
that it is not uncommon to lose grip 
strength after a proximal row carpectomy.

The [veteran] has limited use of the 
right hand at this time.  In light of the 
significant discomfort which he currently 
has, I would recommend a right wrist 
fusion.  I have explained that this will 
trade motion for pain relief.

VA X-ray of the right wrist in August 1999 revealed that the 
scaphoid bone had been surgically resected with a small 
remnant of the distal pole remaining.  There were one or two 
small 2 to 3 millimeter (mm) bone fragments in the proximal 
area.  The lunate and triquetral bone have also been 
surgically resected.  The distal carpal row remained intact.  
There was no evidence of sclerosis or osteophyte formation, 
but there was evidence of a localized osteopenia in the 
radial tuberosity.  The impression was status post surgical 
resection of the proximal carpal row with no evidence of 
dislocation or fracture.  

A private physical therapy examination of August 1999 noted 
the veteran's complaint of right elbow pain.  The veteran 
felt that his limited use of his right wrist had contributed 
to the onset of this elbow pain.  It was reported by the 
veteran that he worked as a welder, which required repetitive 
and sustained gripping and some lifting.  The veteran noted 
that during work he used a wrist brace and tennis elbow 
strap.  On examination, there was mild swelling at the 
lateral epicondyle and atrophy of the extensor muscle mass in 
the forearm.  Range of motion in the wrist was 43 degrees of 
extension and 40 degrees of flexion, which was limited by 
wrist joint tightness.  Right forearm pronation and 
supination was 85 to 90 percent of normal.  During resistance 
testing, the right wrist and fingers were painfully weak.  
Grip strength in the right hand was 21 kg compared to 51 kg 
in the left hand.  

A VA outpatient record of September 1999 noted the veteran's 
complaints of persistent pain.  On examination, wrist 
mobility was maintained with pain at "extremes."  There was 
pain elicited at axial loading and the veteran resisted ulnar 
and radial deviation.  X-rays were reported to show early 
capitoradial osteoarthritis with subchondral sclerosis.  The 
assessment was right proximal row carpectomy with persistent 
pain.  The veteran was informed of his treatment options and 
it was noted that he elected to undergo surgical arthrodesis.  

In October 1999, the veteran has hospitalized for right wrist 
surgery at a VA facility.  It was noted that the veteran was 
unable to use his right hand for any "stressful activities" 
due to his significant right wrist pain.  The veteran 
underwent a right wrist arthrodesis without allograft bone 
graft (wrist fusion).  

VA X-ray taken in November 1999 noted fusion of the right 
wrist joint.  An outpatient record of November 1999 noted 
that there was good healing from the right wrist fusion.  His 
cast was removed and he was converted to using a splint.  

In January 2000, a VA X-ray found no bony fusion of the right 
wrist, but fusion was accomplished by a surgical plate 
inserted with screws.  

A private follow-up orthopedic evaluation was obtained by the 
veteran in March 2000.  The veteran claimed that after his 
recent wrist fusion, he continued to experience pain in his 
right wrist that radiated into his ring and small fingers.  
On examination, the incision scars were well healed and the 
skin was intact with no evidence of lesions.  There was no 
evidence of gross motion or swelling in the right wrist.  
There was good radial pulse present, fingertips were well 
vascularized, and light touch was grossly intact.  No 
peripheral edema was present.  Some tenderness was present at 
the third carpal metacarpal (CMC) joint and along the 
extensor tendons radiating to the right and small finger.  X-
ray revealed proper fusion between the radius and carpal 
bones.  There did not appear to be an attempted fusion at the 
third CMC joint.  The diagnosis was status post right wrist 
fusion.  The examiner felt that tenderness in the area of the 
third CMC joint may be related to lack of fusion in this 
joint and irritation along the extensor tendon today may be 
related to the plate and overlaying extensor tendon 
irritation.  It was recommended by the orthopedist that CMC 
joint fusion and plate removal be done to alleviate the 
current pain and discomfort.  He further commented:

Regarding his rating, I said I could not 
speak to how the ratings were performed 
within the government system.  I have 
explained that a wrist fusion in a 
worker's compensation patient population 
results in a rating of approximately 
21%...I told him I cannot state whether 
this is applicable to his current case.  

The veteran's work supervisor prepared a letter to VA in July 
2000.  He claimed that the veteran's job as a 
welder/fabricator was physically demanding and laborious.  
This work required heavy lifting and the use of heavy hand 
tools.  He noted that the veteran only had limited use of his 
hand and wrist, and worried about the veteran's abilities to 
do his required job and that he was susceptible to future 
injuries.  The supervisor appears to recommend that the 
veteran only do "light duty" because of the limited 
strength and mobility in his wrist.  

At his hearing on appeal in August 2000, the veteran 
testified that he was still working as a welder.  However, he 
claimed that he was not able to do all the work other welders 
were required to do.  He asserted that his tasks were more 
janitorial than actually welding, and would do tasks no one 
else wanted to do.  The veteran noted that he made only $9.75 
an hour compared to normal welders that made from $12.00 to 
$20.00 an hour.  He noted that it took him twice as long to 
do a task as the other welders at this job.  He would weld 
for two to three minutes and than would have to take a 15-
minute break due to his right wrist pain.  He was unable to 
lift anything and would require the assistance of another 
person in order to have his welded part moved.  In addition, 
his welds were not as good as other welders due to the 
limitation of motion in his right arm.  The veteran testified 
that his right wrist problems forced him to miss work two to 
three times a month during which he lost 10 to 12 hours of 
work a month.  He noted that there was a possibility that he 
could be transferred to the supply department at his company, 
but he would earn less money than a fully functioning welder.  
At home, his right wrist disability prevented him from 
playing catch or wrestling with his children, and his spouse 
would have to help him do mechanical tasks around the house.  
His right wrist disability made it impossible for him to 
drive a car unless it had power steering and an automatic 
transmission.  

A physical therapy examination conducted in October 2000 
noted that the right wrist was fused at 2 to 4 degrees 
flexion and 6 degrees of ulnar deviation.  There was no 
motion possible in the right wrist.  Right forearm supination 
was to at least 60 degrees and pronation was to at least 85 
degrees.  Average right hand grip strength was 22 kilograms 
compared with left hand grip strength of 42.75 kg.  The 
veteran reported subjective intermittent pain at the ulnar or 
radial aspect of the right wrist that would radiate over the 
dorsal aspect of the right hand toward the 4th and 5th 
fingers.  

In August 2001, the veteran complained of numbness and 
tingling in the right hand.  A VA electromygram (EMG) 
provided in August 2001 reported that all muscles tested were 
normal.  The reviewer concluded that the EMG study was normal 
with no evidence of right carpal tunnel syndrome, ulnar 
neuropathy, or cervical radiculopathy.  Follow-up outpatient 
visit in late August 2001 noted that the veteran's symptoms 
of numbness and tingling had stopped after he had changed 
jobs.  However, he did complain of clicking in the right 
wrist with thumb extension.  He denied any pain or further 
loss of function.  On examination, incision scars about the 
wrist were well healed.  There was a right wrist arthrodesis 
with solid fusion in good position with no evident pain.  
There was no synovitis present and tinel's, phalen's, and 
metacarpal (MC) signs were all negative.  There was clicking 
of the extensor pollicis longus (EPL) tendon over the 
proximal aspect of the wrist fusion plate with thumb 
extension, but this maneuver did not elicit pain.  The right 
upper extremity was neurovascularly intact.  The EMG results 
showed no evidence of median or ulnar nerve 
compression/slowing.  The assessment was status post right 
wrist arthrodesis that was doing well.  The examiner felt 
that the veteran did not have any restrictions on his 
activity.  

In January 2002, the veteran complained of having clicking 
sounds and pain over the radial wrist with thumb extension 
for the past five months.  He took over-the-counter 
medication to help alleviate these symptoms, and it was noted 
that Kenalog injections had not helped.  He denied any other 
pain or loss of function.  Examination of the right wrist 
noted findings similar to those obtained during the August 
2001 outpatient visit.  However, in addition to positive 
clicking at the EPL tendon over the proximal aspect of wrist 
fusion plate with thumb extension, there was also irritation 
present.  X-rays revealed status post placement of a plate 
and screw fixation device across the radiocarpal joints.  
There was partial fusion of the radial carpal joint with more 
bony fusion than prior examinations.  The assessment was 
painful retained hardware status post right wrist 
arthrodesis.  The veteran was scheduled for surgical removal 
of the fusion hardware. 

In April 2002, the veteran's hardware plate and screws from 
the right wrist arthrodesis were removed.  Post operative X-
ray revealed screw holes through the radius, carpal, and 
third metacarpal bones.  There was fusion at the level of the 
radiocarpal articulation, but diffusion did not appear to be 
complete at the third metacarpal multangular articulation.  

The veteran was afforded a VA compensation examination in 
February 2004.  He reported that he had not sought VA 
treatment for his right wrist since 2002.  The veteran 
complained of intermittent pain on the dorsal aspect of the 
distal right forearm, the dorsal aspect of the right wrist, 
and the dorsal aspect of the right hand to the second, third, 
and fourth metacarpophalangeal joints.  Pain occurred in the 
right wrist if he slept on it wrong, griped items with his 
right hand, or picked up even lightweight objects.  If he 
wrote more than a few minutes, he experienced pain in the 
right wrist.  His wrist pain would improve with the use of 
over-the-counter medications, liniment, message, and rest.  
Approximately seven days in a month he would use a wrist 
splint to help the pain.  There was no motion in the right 
wrist, but his fingers worked "okay."  He complained of 
decreased right grip strength.

The veteran was forced to quit his work as a fabricator of 
fire trucks and now worked as a liaison between the engineers 
and fabricators at the same company.  He claimed that his 
right wrist problems made it difficult for him to write and 
type as required by his job, but otherwise his right wrist 
did not interfere with his work.  Regarding his daily 
activities, his right wrist disorder had prevented him from 
playing catch with his children, doing mechanical type work 
around the house, using a hammer, or going bowling.  There 
was a 4 by 1/8th inch linear scar on the dorsal right forearm 
and wrist.  There was numbness to light touch about the scar, 
approximately 3/4 of an inch from each side of the scar.  No 
pain was elicited during palpation of the scar and the scar 
had no evidence of retractions, redness, or indurations.    
The right wrist was fused at 20 degrees ulnar deviation and 
at a neutral position between flexion and extension.  There 
was no motion possible in the right wrist.  There was mild 
atrophy of the musculature of the right forearm and bicep.  
There was also mild weakness in the right bicep muscle and 
right grip strength.  There was full extension of all fingers 
of the right hand and the veteran could make a normal fist.  
X-ray of the right wrist revealed portions of the screws 
present at the mid and proximal third metacarpal related to 
prior hardware fixture.  The proximal carpal row was 
disorganized or absent.  There may have been a solid fusion 
between the radius and capitate, though sclerosis remained 
present at this interface, somewhat decreasing the confidence 
of this interpretation.  The radiologist's impression was 
extensive post-operative and possible post-traumatic change 
in the right wrist.  The examiner's diagnosis was fusion of 
the right wrist, proximal row carpectomy.


Evaluation prior to December 1, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  The 
provisions of 38 C.F.R. § 4.40 note that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  See DeLuca at 205-07.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code, which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's residuals of a right wrist strain are 
apparently evaluated under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5214 
(ankylosis of the wrist in the major extremity).  The right 
wrist disability is evaluated as 50 percent disabling 
effective from December 1, 1999.  Prior to December 1, 1999, 
the veteran's right wrist disability was evaluated on a non-
schedular basis as 20 percent disabling due to limitation of 
motion and pain, which presumably resulted in hospitalization 
and interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  In addition, the veteran received temporary 
total disability evaluations for convalescence after surgery 
for periods from May 27, 1998 to July 31, 1998; and from 
October 20, 1999 to November 30, 1999.  See 38 C.F.R. § 4.30.  
The evaluations for these periods of convalescence are not on 
appeal.

According to 38 C.F.R. § 4.71, Plate I, normal range of 
motion in a wrist joint is dorsiflexion (extension) from 0 to 
70 degrees, palmar flexion from 0 to 80 degrees, forearm 
pronation from 0 to 80 degrees, and forearm supination from 0 
to 85 degrees.  

A review of the medical evidence indicates that the right 
wrist disability was characterized prior to December 1, 1999, 
by mild swelling at the joint, half of normal grip strength, 
"considerable" forearm atrophy, radiological evidence of 
osteopenia/early osteoarthritis, mild weakness, and 
significant pain with activity that limited range of motion.  
Regarding the permanent non-schedular evaluation prior to 
December 1, 1999, the Board notes that Codes 5003/5010 
(arthritis) and 5215 (limitation of motion in a wrist joint) 
only allow a 10 percent evaluation in the major extremity.  
Therefore, a higher schedular evaluation under these Codes 
cannot be granted.

Under Code 5213 (impairment of supination and pronation), a 
30 percent evaluation for limitation of pronation requires 
that motion be lost beyond the middle of the arc.  Range of 
motion studies conducted in September 1998 noted pronation to 
80 degrees and in August 1999 pronation was 85 percent of 
normal, or approximately 68 degrees (80 x .85 = 68).  This 
range of motion was does not prevent pronation beyond the 
middle of the arc.  The examiner's opinion in January 1999 
found that the veteran would loose 20 percent of his range of 
motion during flare-ups.  Based on the findings of August 
1999 symptomatic flare-up would only limit right forearm 
pronation to 54.4 degrees (68 x .8 = 54.4).  Since the middle 
of the arc would be approximately 40 degrees of pronation, 
even during symptomatic flare-ups the veteran's right arm 
pronation was possible past the middle of the arc.  Based on 
this evidence, a higher evaluation under Code 5213 for loss 
of supination or pronation is not authorized.  

Codes 5214 and 5213 allow evaluations in excess of 20 percent 
disabling for a major extremity when there is ankylosis or 
fixation of the wrist or forearm.  The medical evidence is 
clear that prior to December 1999 the veteran's right wrist 
had not been fused and motion was still possible in this 
joint.  Therefore, the criteria evaluating fixation, fusion, 
or ankylosis in the right wrist and forearm are not 
applicable for the period prior to December 1, 1999.

In addition, the note at Code 5213 indicates that in all 
forearm and wrist injuries, multiple impaired finger 
movements due to tendon tie-up, muscle or nerve injury, are 
to be separately rated and combined not to exceed rating for 
loss of use of hand.  There is no lay allegation or medical 
findings of record that indicate the veteran currently has 
impaired finger movements.  Examination in August 1999 did 
note weakness in the fingers due to pain, but there was no 
finding of loss of motion.  There is no medical opinion or 
diagnosis that has associated any nerve or vascular damage or 
disorder with an injury to the right wrist.  Examination in 
May 1999 clearly found that the veteran's right upper 
extremity neurological and vascular systems were intact.  
Thus, multiple evaluations under the Note at Code 5213 are 
not warranted.  In addition, as there is no medical evidence 
of neurologic or vascular abnormalities associated with the 
right wrist disability, evaluations under the diagnostic 
criteria for such disorders would not be appropriate.  See 
38 C.F.R. §§ 4.104; 4.124a.

Medical examination consistently found right hand grip 
strength to be approximately half of the left hand.  In 
August 1999, the right hand grip strength was 21 kg while the 
left hand had 51 kg of grip strength.  The examiner of 
September 1998 found "considerable" atrophy in the 
musculature of the right forearm; however, examination in 
January 1999 found that right wrist muscle strength was four 
on a scale from one to five.  Under 38 C.F.R. § 4.73, 
Diagnostic Code 5307, injuries to Muscle Group VII (flexion 
of wrist and fingers) are evaluated as 30 percent disabling 
for a moderately severe disability, and 40 percent for a 
severe disability.  Under Code 5308, injuries to Muscle Group 
VIII (extension of wrist, fingers, and thumb) are evaluated 
as 30 percent for a severe disability.  The medical evidence 
for the period in question is conflicting.  Grip strength 
appears to be half of normal and in September 1998 there was 
"considerable" atrophy in the forearm.  However, the 
January 1999 examiner found that the muscle strength around 
the right wrist was near full strength.  Resolving any doubt 
on this matter in the veteran's favor, the Board finds that 
the veteran had a moderately severe muscle disability during 
the period in question.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.2.  Therefore, a higher evaluation to 30 percent 
disabling under Code 5307 is warranted.  See 38 C.F.R. 
§ 4.20.  A severe muscle disability that would warrant a 40 
percent evaluation under this Code is not shown, as there is 
medical evidence that the right wrist had near full strength 
in January 1999.

Based on the above analysis, a schedular evaluation in excess 
of 30 percent disabling is not authorized.  According to 
38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A review of the claims file shows that prior to October 1999, 
the veteran was hospitalized for surgery on his right wrist 
on one occasion.  He has been awarded a temporary 100 percent 
evaluation for this period of convalescence under 38 C.F.R. 
§ 4.30.  This one brief hospitalization, for the period in 
question, would not amount to frequent hospitalizations.  

The veteran has consistently claimed that his right wrist 
disability has significantly interfered with his chosen 
profession as a welder.  However, the lay evidence is clear 
that the veteran has been able to maintain employment during 
the period in question.  There is no evidence that the wrist 
disability has resulted in the loss of employment.  While it 
is acknowledged by the Board that the veteran's right wrist 
disability has interfered with his ability to perform his 
work tasks, the Board finds that this level of disability is 
fully contemplated by the 30 percent evaluation awarded 
above.  Based on this analysis, the Board determines that the 
veteran's right wrist disability does not present such an 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical, 
and an extra-schedular evaluation in excess of 30 percent 
disabling is not warranted.


Evaluation from December 1, 1999.

From December 1, 1999, the veteran is evaluated as 50 percent 
disabling under Code 5214 for fusion of the right wrist 
joint.  This is the highest evaluation authorized under this 
Code for a major extremity.  The diagnostic criteria that 
governs the evaluation of right wrist function to include 
Codes 5003/5010, 5213-15, and 5307-09 do not authorized 
evaluations in excess of 50 percent disabling.  VA 
regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  

Code 5125 does authorize a 70 percent evaluation in the major 
extremity for loss of use of a hand.  The medical evidence 
clearly shows that while the right wrist joint is fused, this 
fusion has not caused the veteran to lose the use of his 
right hand.  Right grip strength continues to be found to be 
half of the left grip strength, as noted in October 2000.  By 
the time of the VA compensation examination of February 2004, 
his right grip strength appears to have improved and was 
characterized as only a mild deficiency.  While prior to 
April 2002, movement of the right thumb caused clicking and 
pain due to the surgical hardware, there was no medical 
evidence that the function of the thumb or any finger was 
limited.  In February 2004, the veteran's fingers were found 
to function appropriately.  The Board finds that the medical 
evidence subsequent to December 1999 has not shown that the 
veteran's wrist disability has resulted in the loss of use of 
his hand.  

Consideration of the criteria evaluating vascular and 
neurological disabilities is not appropriate in this case.  
See 38 C.F.R. §§ 4.104; 4.124a.  Medical examinations have 
consistently found no vascular problems associated with the 
right hand, wrist, or forearm.  A VA EMG of August 2001 ruled 
out the existence of any neurological deficit associated with 
the right wrist injury or subsequent surgeries.  

Turning to an extra-scheduler evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1), the veteran's right wrist 
disability has resulted in two brief hospitalizations since 
his separation from the military in 1998.  As previously 
noted, these periods of convalescence have been evaluated 
under 38 C.F.R. § 4.30.  Both hospitalizations were of a 
brief duration and it does not appear that the veteran 
required further in-patient treatment since the surgical 
hardware was removed in 2002.  The veteran himself 
acknowledged in February 2004 that he had not been back for 
even outpatient treatment since 2002.

It is acknowledged by the Board that the veteran's wrist 
disability has caused interference with his industrial 
adaptability, especially with his chosen profession as a 
welder.  However, the veteran has acknowledged that with the 
cooperation of his employer his wrist disability has been 
accommodated.  He has been able to maintain his employment 
throughout the appeal period and there is no evidence that 
the right wrist disability has forced him to lose employment.  
In his hearing on appeal, the veteran noted that he lost only 
10 to 12 hours a month from work as a welder due to the right 
wrist disability.  The evidence from February 2004 shows that 
the veteran is currently employed in a physically less 
strenuous position.  His right wrist disability has caused 
little interference with his job performance in this 
position, except to make prolonged writing or typing 
difficult.  While it is acknowledged by the Board that the 
veteran's right wrist disability has interfered with his 
ability to perform his work tasks, the Board finds that this 
level of disability for the period in question is fully 
contemplated by the 50 percent evaluation.  Based on this 
analysis, the Board determines that the veteran's right wrist 
disability does not present such an exceptional or unusual 
disability picture that it would render the application of 
the schedular criteria impractical, and an extra-schedular 
evaluation in excess of 50 percent disabling is not 
warranted.


Conclusion

Based on the above analysis, the Board finds that the 
evidence warrants the grant of a 30 percent evaluation for 
the residuals of the veteran's right wrist disability, for 
the period prior to December 1, 1999.  However, the 
preponderance of the evidence is against the award of a 
higher evaluation during this period; or for an evaluation in 
excess of 50 percent for the period from December 1, 1999.  
While the veteran is competent to report his symptoms, the 
medical findings and applicable laws and regulations do not 
support a higher evaluation.  The Board finds that the 
medical reports prepared by competent professionals, skilled 
in the evaluation of disabilities, are more probative of the 
degree of impairment than the appellant's statements.  To the 
extent that the appellant has described more severe 
symptomatology associated with his right wrist disability, 
his lay evidence is not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against higher evaluations and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 30 percent schedular evaluation, but not 
more, for the residuals of the veteran's right wrist strain 
for the period prior to December 1, 1999 is granted; subject 
to the laws and regulations governing the payment of VA 
monetary benefits.

Entitlement to an evaluation in excess of 50 percent 
disabling for the residuals of the veteran's right wrist 
strain for the period from December 1, 1999 is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



